Citation Nr: 0501765	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  92-18 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
injury to the right little finger, with resulting malfunction 
of the right hand, currently evaluated as 30 percent 
disabling.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1988 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to a compensable evaluation for 
residuals of an injury to the right little (i.e., the fifth) 
finger.  

In a February 1991 rating decision, the RO granted an 
increased evaluation of 30 percent for the veteran's service-
connected finger disability, effective from August 1988.  The 
veteran subsequently has continued to express his 
disagreement with this disability rating, and the case has 
been before the Board on several occasions.  

This claim was most recently before the Board in December 
2001, at which time an evaluation in excess of 30 percent for 
the veteran's residuals of an injury to the right little 
finger was denied.  Also in December 2001, the Board issued a 
separate decision as to an appealed issue of whether a July 
1950 Board decision, which denied entitlement to a 
compensable evaluation for the residuals of an injury to the 
little finger of the right hand, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).  The Board determined in that decision that the 
Board's July 1950 decision was not a product of clear and 
unmistakable error.  

The veteran then appealed both of the Board's December 2001 
decisions to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an Order issued by the Court in August 2004, the 
Board's December 2001 decision denying the claim of CUE in 
the July 1950 Board decision was affirmed.  However, the 
Board's December 2001 decision denying an evaluation in 
excess of 30 percent for residuals of an injury to little 
finger of the right hand was vacated and remanded to the 
Board for readjudication, for reasons which will be explained 
herein.  

The Board notes that the veteran was represented by an 
attorney at the time of the appeal to the Board in December 
2001.  However, in a letter of January 2002, the veteran 
indicated that, by their mutual agreement, the attorney would 
no longer be representing him in this matter.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the appellant.


REMAND

The August 2004 Court Order indicates that the Secretary of 
Veterans Affairs, through the VA General Counsel, asked the 
Court to remand the decision denying an evaluation in excess 
of 30 percent for residuals of an injury to the right little 
finger for readjudication in compliance with the duty to 
notify requirements of the VCAA, 38 U.S.C. § 5103(a), and the 
Court's previous decisions in Charles v. Principi, 16 Vet. 
App. 370 (2002) and Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Order states that, after reviewing the Board 
decision, the Court agreed with the Secretary and determined 
that the notice granted to the appellant did not satisfy the 
requirements of 38 U.S.C. § 5103(a).

The VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
introduced several changes into the VA adjudication process.  
These changes have been codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 
(2004).  Under the VCAA, VA's duty to notify and assist 
claimants has been significantly expanded in the following 
areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 
3.159(c).

Recently, pursuant to a decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court stated that, under the VCAA, 
"the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must (4) 'also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.'  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . ."  Pelegrini, 
supra, at 121. 

The VA General Counsel recently has a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements, "the Board must ensure 
that complying notice is provided unless the Board makes 
findings regarding the completeness of the record or as to 
other facts that would permit [a conclusion] that the notice 
error was harmless, including an enumeration of all evidence 
now missing from the record that must be a part of the record 
for the claimant to prevail on the claim."  VAOPGCPREC 7-
2004 (July 16, 2004).

The Court's order identified deficiencies with respect to the 
notice as to the VCAA and its implementing provisions which 
was provided to the veteran by the Board in conjunction with 
the decision issued in December 2001.  In essence, the Order 
observed that the Board did not present sufficient reasons 
and bases to support its conclusion under that VA had 
provided the veteran with adequate notice of the VCAA to 
include advising him of the information and evidence 
necessary to substantiate the claim.  Consequently, as a 
result of the first deficiency, it held that VA also failed 
to properly satisfy the duty to notify the veteran of the 
allocations of the burden of obtaining necessary evidence 
under 38 U.S.C.§ 5103(a) as amended by the VCAA as discussed 
in the Court's determinations in Quartuccio and Charles, 
supra.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  The record reflects that the VARO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 regarding this matter.  As was 
observed by the Court in August 2004 Order, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in DAV v. Secretary, 
supra.  See Quartuccio and Charles, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In light of Order of the Court, due process requires that 
this case be REMANDED to the RO for the following action:

1.  The RO should review the record and 
assure compliance with all VCAA notice and 
assistance requirements, under 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002), as well as any 
other controlling legal authority.  

2.  Thereafter, the pending claim should be 
reviewed by the RO, to ensure that all 
notification and development action required 
by the VCAA is fully complied with and 
satisfied.  After completion of the above and 
any additional development which the RO may 
deem necessary, the RO should review the 
record, including any additional evidence and 
argument received since the Board's December 
2001 decision, and furnish the appellant and 
his representative with an appropriate 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. §3.159, 
and afford him an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



